Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restrictions
	Applicant’s election of claims 1-8, elected with traverse, has been acknowledged.
	In response to applicant’s traversal:
	Although applicant has included language for an specifically an earplug (i.e., providing a mold having the size and shape to make an earplug to fit into an ear canal), this is functional language and does not preclude products made for other body parts but are of a size and shape to fit into an ear canal. For example, a tampon may at least partially be received in an ear canal. Further, because of the difference in area between CPC A61F11/08 and CPC B05D1/02, there is still a serious search burden.
	In the event all claims to the elected product are found allowable, a rejoinder may be considered.  Thus, the restriction requirement is deemed proper and made FINAL.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
In regards to Claim 1, Line 1, the phrase “within the ear canal, including,” should be corrected to “within an ear canal, including:”. This is a substitution of a comma for a colon.
In regards to Claim 4, Line 5, the phrase “without outer layer of foam” should be corrected to “without the outer layer of foam”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 1, the limitation "the user" is recited in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In regards to Claim 2, the phrase "specifically a moisturizer/lubricating material" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase, “specifically”, are part of the claimed invention.  See MPEP § 2173.05(d).
In regards to Claim 3, Line 4, the phrase “the melatonin material” is indefinite.
For the purposes of examination, it is assumed the phrase is “the melatonin”. Melatonin and transdermal material were properly introduced, but not “melatonin material”.
In regards to Claim 4, the limitation “the body of the wearer” is recited in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
In regards to Claim 7, the phrase "specifically, glycerin" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase, “specifically”, are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 5-6 and 8 are rejected due to dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0076336 A1 (Clayton et al., hereinafter referred to as Clayton).
	In regards to Claim 1, Clayton discloses a foam earplug 10 (prosthesis 10) for reception at least partially within the ear canal (Abstract, an expansible ear canal insert), including:
	a body portion 14 (hollow deformable body 14) formed of resilient foam plastic material (Paragraph 0029, the deformable body 14 may be formed from an open cell foam such as a polyurethane foam. The expansible fillers adapted to expand and contract in a substantially reversible manner upon application and removal of heat) and having a size and shape for at least partial reception within the ear canal (Paragraph 0029, when such an insert is inserted into the ear canal 12);
	a transdermal material having a particular beneficial effect for the user of the earplug (Paragraph 0046, the present invention is also directed to a method of delivering an agent to a subject in need thereof. The agent diffuses from the prosthesis 10, 110, 210 through the skin lining in the ear canal 
	an outer layer of the foam earplug 10 infused with the transdermal material (Paragraph 0047, the agent may be applied to (or coated on) the deformable body 14, 114, 214. In an alternative embodiment, the agent may be embedded (or incorporated) within the deformable body 14, 114, 214 n such a manner that the agent is still able to diffuse from the deformable body 14, 114, 214 through the skin of the ear canal) so that the transdermal material is in transdermal contact with the ear canal when the foam earplug is received at least partially within the ear canal (Paragraph 0046, The agent diffuses from the prosthesis 10, 110, 210 through the skin lining in the ear canal to the blood vessels located adjacent to the ear canal, thereby allowing for systemic distribution of the agent to the subject).
	In regards to Claim 4, Clayton discloses the invention as claimed above. 
	Clayton further discloses wherein the transdermal material provides the beneficial effect and has at least one active ingredient that is transferred systemically to the body of the wearer by transdermal contact with the ear canal by the outer layer of foam infused with the at least one active ingredient to provide the beneficial effect to the wearer of the earplug as compared to the resilient foam plastic material without the outer layer of foam infused with the at least one active ingredient (Paragraph 0047, the agent may be embedded or incorporated within the deformable body 14, 114, 214 in such a manner that the agent is still able to diffuse from the deformable body 14, 114, 214 through the skin of the ear canal to the blood vessels positioned adjacent to the ear canal).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0076336 A1 (Clayton) in view of US 2015/0182382 A1 (Bobyrev).
In regards to Claim 2, Clayton discloses the invention as claimed above.
Clayton does not further disclose:
wherein the transdermal material is a humectant material and specifically a moisturizer/lubricating material, received within the ear canal for providing an increase in the lubrication and moisturizing in the ear canal as compared to the resilient foam plastic material without the outer layer infused with the humectant material.
Bobyrev teaches an analogous foam earplug for reception at least partially within an ear canal (Paragraph 0029, the lubricant in the surface of an earplug will ultimately be replaced by the cerumen in most individuals), further teaching wherein the transdermal material is a humectant and specifically a moisturizer/lubricant material (Paragraph 0031, the lubricant (e.g. food grade mineral oil or in general any type of oil that can be absorbed into the material of the earplug). It is known to one of ordinary skill in the arts that mineral oil is both a lubricant and a moisturizer, as it seals water into the skin and lowers the friction coefficient of a skin surface), received within the ear canal for providing an increase in the lubrication and moisturizing in the ear canal (Paragraph 0029, the lubricant can have specific properties that allow it to be released to the surface of the pre-treated earplug at a certain rate and providing the necessary lubrication) as compared to the resilient foam plastic material without the outer layer infused with the humectant material (Paragraph 0028, earplugs discussed herein include foam. Paragraph 0003, during a plug’s insertion into a human ear such surfaces create significant friction with the skin inside the ear. For this reason, all custom hearing protection manufacturers provide their clients with a lubricant of some sort to mitigate the “new silicone” effect during the brake-in period) for the purpose of reducing the friction of the earplug, reducing discomfort and skin abrasions for new earplugs, before cerumen coats the earplug (Paragraph 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transdermal material, as disclosed by Clayton, to be a humectant and specifically a .

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0076336 A1 (Clayton) in view of US 5,264,219 (Godbey et al., hereinafter referred to as Godbey).
	In regards to Claim 3, Clayton discloses the invention as claimed above.
	Clayton does not further disclose:
	wherein the transdermal material is melatonin and received within the ear canal for providing the outer layer of foam infused with melatonin to provide an aid in sleep as compared to the resilient foam plastic material without the outer layer infused with the melatonin.
	Godbey teaches an analogous transdermal drug delivery system (Col 2, Lines 14-20, the invention provides a transdermal drug delivery device comprising: a flexible backing as described, and a carrier comprising a therapeutically effective amount of a drug. Col 1, Lines 19-21, the drug-containing carrier is then placed on the skin and the drug, along with any adjuvants and excipients, is delivered to the skin), further teaching wherein the transdermal material is melatonin (Col 5, Lines 9-13, 51, exemplary drugs that can be included in the carrier include any substance capable of local or systemic effect when administered to the skin, all of which are commercially available in the form of transdermal devices. Antimigraine agents (e.g. ergotamine, melatonin, sumatripan) for providing the outer layer of foam infused with melatonin to provide an aid in sleep as compared to the resilient foam plastic material without the outer layer infused with the melatonin material (It is known to one of ordinary skill in the art that melatonin is a sleep aid) for the purpose of delivering melatonin as an antimigraine agent (Col 5, Lines 9-13, 51).

	Further, Clayton discloses “the agent may be medication for treating a headache” (Paragraph 0050). Clayton’s disclosure teaches an ear canal insert for treating TMJ disorders and/or headaches, which, in some instances, are related to defined TMJ disorders (Paragraph 0009, 0011).

	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0076336 A1 (Clayton) in view of US 4,774,938 (Leight).
	In regards to Claim 5, Clayton discloses the invention as claimed above.
	Clayton does not further disclose:
	wherein the body portion has a size and shape to be received substantially within exterior and interior portions of the ear canal.
	Leight teaches an analogous foam earplug (Col 1, Lines 29-31, a main body formed of pressure-molded slow recovery resilient foam plastic material), further teaching an analogous body portion 12+14 the combination of main body portion 14 and flared rear end 14) has a size and shape to be received substantially within exterior and interior portions of the ear canal (Col 1-2, Lines 66-2, the main body portion is designed to be compressed to the configuration shown at 12A so it can be inserted into the ear canal C. Col 3, Lines 26-30, the flanged or flared rear end 14 of the earplug limits the depths of insertion of the earplug into the ear, and also provides a region to be grasped to remove the earplug from the ear canal) for the purpose of having the main body inside an ear canal, while having a portion to its exterior such that the earplug introduces a limit to the depth of insertion of the earplug into the ear and provides a region to be grasped to remove the earplug from the ear canal (Col 3, Lines 27-33).

	Having the body portion within the interior of the earplug further facilitates transdermal material delivery (Clayton, Paragraph 0046).
	In regards to Claim 6, Clayton discloses the invention as claimed above.
	Clayton does not further disclose:
	Wherein the foamable plastic material is provided to be a slow recovery foamable material.
	Leight teaches an analogous foam earplug (Col 1, Lines 29-31, a main body formed of pressure-molded slow recovery resilient foam plastic material), further teaching an analogous foamable plastic material 10 (earplug 10) is provided to be a slow recovery foamable material (Col 1, Lines 29-31, the earplug includes a main body formed of pressure-molded slow recovery resilient foam plastic material) for the purpose of being compressible, but enabled to expand to near its uncompressed configuration such that the device presses against the walls of the ear canal to block noise (Col 2, Lines 1-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the foamable plastic material, as disclosed by Clayton, to be a slow recovery foamable material, as taught by Leight, in order to enable the earplug to expand to near its uncompressed configuration such that the device presses against the walls of the ear canal (Leight, Col 2, Lines 1-5), further facilitating transdermal material delivery (Clayton, Paragraph 0046).

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0076336 A1 (Clayton) in view of Fluhr, J., Bornkessel, A., & Berardesca, E. (2005). Glycerol — Just a Moisturizer? Biological and Biophysical Effects (Hereinafter referred to as Fluhr).
	Examiner notes that glycerin is also known as glycerol.
	In regards to Claim 7, Clayton discloses the invention as claimed above.
	Clayton does not further disclose:
	wherein the transdermal material is a humectant material and is, specifically, glycerin.
	Fluhr teaches an overview of the biological and biophysical effects of glycerol, further teaching glycerin as a humectant (Paragraph 20.8) with special benefit in comparison to liquid and crystalline polyols (Paragraph 20.8).
	One of ordinary skill in the art would also recognize glycerol being a commonly used ingredient in topical skincare.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transdermal material, as disclosed by Clayton, to be specifically glycerin, as taught by Fluhr, in order to have a commonly used humectant ideal in food and cosmetic applications (Fluhr, Paragraph 20.1.1) and having penetration enhancing properties (Fluhr, Paragraph 20.5.2). This may be used in conjunction with another transdermal material to treat TMJ (Clayton, Paragraph 0050).

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0076336 A1 (Clayton) in view of US 2017/0189348 A1 (Lee et al., hereinafter referred to as Lee).
	In regards to Claim 8, Clayton discloses the invention as claimed above.
	Clayton does not further disclose:
	Wherein the outer layer infused with a transdermal material has a thickness in the range of 0.1 to 40 mils.

	Examiner notes that Lee does not disclose the thickness of just the outer layer infused with a transdermal material, but rather, the thickness of the patch as a whole. Further, notes that materials inherently have a saturation point and any further mass of transdermal material will increase the thickness of the outer layer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to the effective filing date to modify the thickness of the outer layer, as disclosed by Clayton, to have a thickness in the range of 0.1 to 40 mils, as taught by Lee, in order to have a thickness  such that the desired amount of drug formulation is contained within the patch including the desired components while maintaining a thickness that is wearable and comfortable to the subject (Lee, Paragraph 0051) and as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        17 March 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786